DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a supplemental action in response to Applicant’s inquiry dated 9/11/20, Applicant’s period for reply will be restarted to corresponding to the mailing date of the supplemental action.   
This is in response to Applicant’s communication filed on 9/14/21, wherein:
Claims 1-20 are currently pending.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOHNSON ET AL (US 2018/0059635).  Herein after Johnson.
As for independent claim 1, JOHNSON discloses a method for presorting and executing robot-assisted put away tasks in a navigational space {see at least pars. 0027, 0061}, the method comprising: 
assigning each of a plurality of item storage arrays {figure 9A, storage array 44a, par. 0048} to one of a plurality of zones defined within the navigational space {see at least figures 1, 13, pars. 0025, 0053, 0056, 0061 discloses a plurality of storage shelves 12 on the warehouse floor}, each item storage array including a plurality of interconnected containers, each of the interconnected containers for storing items associated with a put away task {see at least at least abstract, figures 1, 9A discloses containers 602, 604, 606 and pars. 0006,0008, 00453-0044, 0048 discloses e.g. the item storage array including a plurality of interconnected containers/toes or compartments each for storing items associated with an order}; 
scanning, by a scanning device, an item identifier of at least one of a plurality of unsorted items to be stored at locations throughout the warehouse; retrieving, by a centralized server, in response to receiving identifying information corresponding to the at least one scanned unsorted item, item data describing a storage location for put away within the warehouse of each of the at least one scanned item {see at least pars. 0045, 0027, 0061 which discloses the storage array may be loaded with items by the operator when the order includes “place” tasks for each of the containers. When an operator scans a bar code of an item storage array at step 652, FIG. 11, the identification is transmitted to WMS 15, which then obtains one or more characteristics of the particular storage array to assign the order(s). However, in this case the orders generated are for items to be placed, which the WMS 15 retrieves from a “place” que and assigns them to the individual containers in the same manner as described above based on one or more characteristics of the storage array}; 
determining, from the storage location, a corresponding one of the plurality of zones of the warehouse in which the storage location is located {see at least pars. 0043-0044 which discloses determining the shelf location of a storage item based on the item’s seven character bin location}; and 
placing each scanned unsorted item into an interconnected container of one of the item storage arrays assigned to the corresponding one of the zones {see at least par. 0052 which discloses an operator to transfer the storage array of interconnected containers to a mobile robot}. 
As for dep. claim 2, JOHNSON discloses inducting the item storage array into which the scanned unsorted item was placed to a robot {see at least figure 9A, pars. 0052-0053}; transmitting, from the centralized server to at least one robot, a putaway task assignment associated with each of the plurality of interconnected containers of the inducted item storage array {see at last par. 0061}; and navigating the robot, via a processor of the robot and in response to receipt of the putaway task assignments at the robot, to locations throughout the warehouse to execute the putaway task assignments {par. 0061}. 
As for dep. claim 3, JOHNSON discloses displaying an identification of the corresponding one of the zones on at least one of the scanning device or a computing device {figure 9A, item 48a, pars. 0059-0060}. 
As for dep. claim 4, JOHNSON discloses wherein: each item storage array includes an array identifier {figure 9A, 620} associated with the item storage array per se rather than the individual containers {at least pars. 0049-0050}; and each item storage array includes a container identifier (612, 614, 616) associated with each of the individual containers in the item storage array {pars. 0049-0050}. 
As for dep. claim 5, JOHNSON discloses scanning, by the scanning device, the array identifier of the item storage array; and assigning, responsive to a user input at a user interface of the at least one of the scanning device or a computing device, the item storage array to one of the plurality of zones {see at least pars. 0043-0044; 0053-0056}. 
As for dep. claim 6, JOHNSON discloses correlating, in the centralized server, the array identifier of the item storage array into which a first one of the at least one scanned unsorted items is placed with the corresponding one of the zones see at least pars. 0043-0044; 0053-0056}. 
As for dep. claim 7, JOHNSON discloses scanning, by the scanning device, an item identifier of an additional unsorted item to be stored {see at least pars. 0027, 0045, 0061}; retrieving, by the centralized server, in response to receiving identifying information corresponding to the additional scanned unsorted item, additional item data describing an additional storage location for putaway within the warehouse of the additional scanned item {see at least pars. 0045, 0061}; determining, from the additional storage location of the additional scanned item, that the additional scanned item corresponds to a same corresponding zone {see at least pars. 0043-0044, 0056}; placing the additional scanned unsorted item into an empty one of the interconnected containers of the item storage array assigned to the same corresponding zone {see at least pars. 0052, 0061}|. 
As for dep. claim 8, JOHNSON discloses displaying an identification of the empty one of the interconnected containers of the item storage array on at least one of the scanning device or a computing device {at least pars. 0059-0060}. 
As for dep. claim 9, JOHNSON discloses wherein the item storage array is attached to an armature affixed to the robot and the item storage array is located above a surface of the robot {see at least figure 2, 9A, pars. 0029, the armature 40}. 
As for dep. claim 10, JOHNSON discloses wherein the step of navigating includes displaying, by the robot, at least one of a container identification number and a container color to inform an operator which of the interconnected containers in the inducted item storage array is associated with the execution of each putaway task assignment {at least pars. 0059-0060}. 
As for dep. claim 20, JOHNSON discloses the item storage array is disposed on a surface of the at least one robot {see at least figure 9A}.
As for claims 11-19, the limitations of these claims are noted in the rejection above.  They are therefore rejected for the same reasons sets forth the above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jaquez (US 2019/0243358); Sussman (US 2019/024131); Lisso et al (US 2020/00031578); THEOBALD (US 9,466,046); THEOBALD (US 9,463,927).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664